Citation Nr: 1229724	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-35 878	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a mood disorder, to include as secondary to service-connected pseudofolliculitis barbae (PFB).  


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active duty from December 1982 to December 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the RO.  

In a September 2008 decision, the Board denied the Veteran's claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision dated April 2010, the Court vacated the September 2008 decision and remanded the matter to the Board for further development consistent with the Memorandum Decision.  

In February 2011 and August 2011, the Board remanded this claim to the RO for additional action.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this claim.

The appeal once again is being remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to appellate review of this claim, further development is needed.  See 38 C.F.R. § 19.9 (2011).

In its Memorandum Decision dated May 2006, the United States Court of Appeal for Veterans Claims (Court) found that the September 2008 decision included an inadequate statement of reasons or bases for its decision such that it could not be reviewed judicially.  

The Court explained that the Board erred by relying on (1) a VA examiner's conclusory statements; and (2) findings that it attributed to a VA medical opinion, which the VA examiner did not make.  

The Court thus vacated the Board's decision and remanded the matter to the Board for the purpose of obtaining a more comprehensive opinion, in part, reconciling conflicting medical evidence of record and contemplating the possibility of a relationship between the Veteran's various service-connected and nonservice-connected skin conditions.  

The Court specifically indicated that "the Board should have returned the medical report to obtain an assessment of the possible relationship between the service-connected PFB and his eczema or dermatitis.  See page 6.  

On remand, the RO partially complied by affording the Veteran a VA mental disorders examination in May 2011 so that an examiner could address a possible relationship between the claimed mood disorder and his service and provide a medical opinion.  

It appears from a careful review of the record that, in September 2011, an addendum to the VA examination that was not addressed by the RO in the Supplemental Statement of the Case provided to the Veteran in June 2012.  To this extent, further action is required on the part of the RO to inform the Veteran of the evidence that was reviewed in adjudicating his claim.    

Moreover, on further review, the VA examination report and opinion in May 2011 are found to be inadequate to fully decide this appeal.  Neither addressed whether the it was at least as likely as not that the claimed mood disorder was caused or aggravated by skin manifestations including itching in facial area that were attributable to the service-connected PFB and part of an overall disease process described by the Veteran as eczema or dermatitis.  The Court has been quite clear in indicating that such clarification is needed.  

Accordingly, this matter is REMANDED to the RO this claim for the following action:
1.  The RO should take all indicated action to return the claims file to the VA examiner who evaluated this claim in May 2011 in order to obtain an addendum opinion regarding whether the claimed mood disorder at least as likely as not was caused or aggravated by identified skin manifestations such as itching in the facial area due to the service-connected PFB and included by the Veteran as part of his eczema or dermatitis.  The examiner should provide rationale for his opinion.

2.  After completing all indicated development, the RO should readjudicate this claim in light of all the evidence of record to include all of the recently obtained medical statements.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

